UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4240


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HERBERT LEWIS TURNER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:01-cr-30062-sgw)


Submitted:    March 18, 2009                 Decided:   April 15, 2009


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Craig W. Sampson, BARNES & DIEHL, PC, Chesterfield, Virginia,
for Appellant. Nancy Spodick Healey, Assistant United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Herbert   Lewis   Turner       seeks   to   appeal    the    district

court’s order revoking his supervised release and sentencing him

to   eighteen   months’   imprisonment,      followed    by     an    additional

eighteen-month term of supervised release.              The district court

entered judgment on January 18, 2007.             Turner filed a notice of

appeal on February 20, 2007. 1        Because Turner failed to file a

timely notice of appeal, 2 we remanded the case to the district

court for the limited purpose of determining whether Turner had

shown excusable neglect or good cause to warrant an extension of

time to file a notice of appeal.

           Despite   an   order   from     the    district    court    directing

Turner to submit a response explaining the reason he failed to

file a timely notice of appeal, Turner filed no explanation.

The court accordingly found that Turner failed to demonstrate

excusable neglect or good cause.            See United States v. Turner,



      1
       The envelope in which the notice was mailed was postmarked
February 20, 2007. Under the “mailbox rule” of Houston v. Lack,
487 U.S. 266 (1988), a document is deemed filed by a prisoner
when it is delivered to prison officials for mailing.
      2
       In criminal cases, the defendant must file the notice of
appeal within ten days after the entry of judgment.      Fed. R.
App. P. 4(b)(1)(A). With or without a motion, upon a showing of
excusable neglect or good cause, the district court may grant an
extension of up to thirty days to file a notice of appeal. Fed.
R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353
(4th Cir. 1985).



                                      2
No. 5:01-cr-30062-sgw (W.D. Va. Jan. 13, 2009).                   The matter is

now   before   this    court    for    final    disposition.       In     light   of

Turner’s   failure     to   file   a   timely    notice    of    appeal    and    the

district court’s reasonable determination that Turner failed to

demonstrate excusable neglect or good cause for his late appeal,

we dismiss the appeal as untimely.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented    in    the     materials

before   the   court   and     argument      would   not   aid   the    decisional

process.

                                                                          DISMISSED




                                         3